DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed October 20, 2021, for the 16/861,239 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1, 5, 7, 11, 15, and 19 and the cancellation of claims 10 and 18 are noted.
Claims 1-9, 11-17, and 19 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Leong C. Lei on November 5, 2021.
The application has been amended as follows: 

Please amend line 14 of claim 1 as follows:
“is soaked in a methanol solution containing [[1-15% by weight of]] a silane group…”

Please amend line 30 of claim 1 as follows:
“is soaked in a methanol solution containing [[3-25% by weight of]]…”

Please amend claim 7 as follows:
7.  The method for manufacturing catalysis reactant having high efficiency catalysis for thermal reaction according to claim 2, wherein the oxide of Step 1 is selected from one of silicon dioxide, aluminum (III) oxide, titanium dioxide, zirconium dioxide

Please amend line 3 of claim 11 as follows:
“wherein the blow drying 

15.  The method for manufacturing catalysis reactant having high efficiency catalysis for thermal reaction according to claim 1, wherein the oxide of Step 1 is selected from one of silicon dioxide, aluminum (III) oxide, titanium dioxide, zirconium dioxide

Please amend line 3 of claim 19 as follows:
“wherein the blow drying 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772     
November 8, 2021